Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rezaie et al. (“Environmentally friendly low cost approach for nano copper oxide functionalization of cotton designed for antibacterial and photolytic applications”, Journal of Cleaner Productions, Vol. 204, December 2018, pp. 425-436).
Regarding claims 1, 9, 11 and 21, Rezaie et al. teach an impregnated natural fiber including cotton comprising a cuticle and an interior lumen with the cuticle circumscribing the interior lumen and insoluble particulates possessing a preselected property embedded in the fiber wherein the particulates include copper oxide. The fabric is bleached prior to application of the copper oxide particles.  Rezaie teaches the claimed amount of particulates in the fibers after bleaching relative to the impregnated fiber and the embedded particulates impart their preselected property to the fiber when embedded therein and the particulates are embedded on In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed optical whitening and given that Rezaie et al. meets the requirements of the claimed fiber, Rezaie et al. clearly meet the requirements of present claims fiber.
Regarding claims 2-5, Rezaie et al. are silent regarding the claimed tensile strength, increase in tensile strength, micronaire and increase in micronaire. However, Rezaie et al. teach increased tensile strength due to incorporation of copper oxide particles and given Rezaie et al. teach such a similar product made of such similar materials, the claimed tensile strength including the increase in tensile strength, micronaire and increase in micronaire after impregnation is necessarily inherent. 

Regarding claim 6, Rezaie et al. teach the yarn formed from the impregnated fiber still exhibits the preselected property after 5 washings but is silent regarding the claimed presence 

Regarding claims 7-8, Rezaie et al. teach the impregnated fiber and yarn made therefrom still exhibit the preselected property after the fiber has been bleached. Rezaie et al. are silent regarding the recited optical whitening. Although Rezaie et al. does not disclose the optical whitening, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed optical whitening and given that Rezaie et al. meets the requirements of the claimed fiber, Rezaie et al. clearly meet the requirements of present claims fiber.
It is further noted that even though Rezaie et al. teach bleaching prior to impregnation such is still considered to read on the present claims. Furthermore, it is noted the present claims do not require the fiber be bleached and optically whitened and even if it did, such would be a product-by-process limitation. 
Regarding claims 12-13, the insoluble particulates are preselected to impart antimicrobial properties including antibacterial and/or antifungal and/or antiviral properties to the fiber and include copper oxide. 
Regarding claims 14-15, the fiber upon contact with a virus exhibits an antiviral property as compared to a fiber comparable fiber free of the particulates. Rezaie et al. are silent regarding the specifically claimed human coronavirus. However, the fiber of Rezaie et al. would inherently exhibit antiviral property against human coronavirus as Rezaie et al. teach such a similar product made of such similar materials. 
Regarding claims 22-23, Rezaie et al. are silent regarding the claimed process steps. Although Rezaie et al. does not disclose the claimed process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process steps
 and given that Rezaie et al. meets the requirements of the claimed fiber, Rezaie et al. clearly meet the requirements of present claims fiber.
Claims 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaie et al. (“Environmentally friendly low cost approach for nano copper oxide functionalization of cotton designed for antibacterial and photolytic applications”, Journal of Cleaner Productions, Vol. 204, December 2018, pp. 425-436).
Regarding claim 10, Rezaie et al. are silent regarding the claimed particulate size. However, Rezaie et al. teach adjusting the particulate size and it would have been obvious to one of ordinary skill in the art to arrive at the claimed particle size through routine experimentation. 
Regarding claim 16, Rezaie et al. are silent regarding the claimed yarns being woven. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed woven fabric as such is well known in the art to use woven fabrics and also given the limited number of choices. 
Regarding claim 17, Rezaie et al. the use of such fabric in medical, textiles and textile used in everyday life. It therefore would have been obvious to one of ordinary skill in the art to use the fiber and fabric according to Rezaie in any number of uses including those presently claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Shawn Mckinnon/Examiner, Art Unit 1789